UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4639


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE EDWARD CUPP,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.    Norman K. Moon, Senior
District Judge. (6:13-cr-00022-NKM-11)


Submitted:   February 25, 2015            Decided:   March 19, 2015


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth C. Weston, LAW OFFICE OF SETH C. WESTON, PLC, Roanoke,
Virginia, for Appellant.     Timothy J. Heaphy, United States
Attorney, Ashley B. Neese, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronnie      Edward      Cupp   appeals    his    conviction       and    204-month

sentence imposed after a jury found him guilty of conspiracy to

distribute and possess with the intent to distribute oxycodone,

methadone,         amphetamine,         oxymorphone,          hydromorphone           or

buprenorphine,          in    violation       of     21    U.S.C.      §§ 841(a)(1),

(b)(1)(C), 846 (2012).              Cupp’s sole argument on appeal is that

the district court erred when it denied his Fed. R. Crim. P. 29

motion for judgment of acquittal.              Finding no error, we affirm.

     We review de novo the denial of a Rule 29 motion.                             United

States v. Jaensch, 665 F.3d 83, 93 (4th Cir. 2011).                      A defendant

challenging       the   sufficiency      of    the    evidence      faces     “a   heavy

burden.”     United States v. McLean, 715 F.3d 129, 137 (4th Cir.

2013) (internal quotation marks omitted).                  The jury verdict must

be sustained if “there is substantial evidence in the record,

when viewed in the light most favorable to the government, to

support    the    conviction.”         Jaensch, 665 F.3d   at    93    (internal

quotation    marks      omitted).       “Substantial       evidence      is    evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”           Id. (internal quotation marks and brackets

omitted).        “Reversal for insufficient evidence is reserved for

the rare case where the prosecution’s failure is clear.”                           United



                                          2
States v. Ashley, 606 F.3d 135, 138 (4th Cir. 2010) (internal

quotation marks omitted).

       It is well settled that to convict Cupp of conspiracy to

distribute and possess with the intent to distribute narcotics,

the Government had to prove the following essential elements:

“(1)   an   agreement   between   two       or   more   persons    to   engage   in

conduct that violates a federal drug law; (2) the defendant’s

knowledge of the conspiracy; and (3) the defendant’s knowing and

voluntary participation in the conspiracy.”                    United States v.

Green, 599 F.3d 360, 367 (4th Cir. 2010).                 We have reviewed the

record and have considered Cupp’s arguments and find no error in

the district court’s decision to deny Cupp’s Rule 29 motion.

       Accordingly, we affirm the district court’s judgment.                     We

dispense    with     oral   argument    because         the    facts    and   legal

contentions    are   adequately   presented        in    the   materials      before

this court and argument would not aid the decisional process.


                                                                          AFFIRMED




                                        3